SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED that the judgment of the district court be AFFIRMED.
Petitioners Seodat and Nardai Mangru appeal from a judgment of the United States District Court for the Southern District of New York (Kaplan, J.), entered on *259February 14, 2003, denying their petition for a writ of habeas corpus. Familiarity is assumed as to the facts, the procedural context, and the specification of appellate issues.
An alien facing deportation may only seek a writ of habeas corpus to remedy constitutional or statutory error in the removal process. See 18 U.S.C. § 2241(c)(3). Petitions that seek “review of discretionary determinations by the IJ and the BIA” he outside the scope of § 2241 and are not accorded federal jurisdiction. Sol v. INS, 274 F.3d 648, 651 (2d Cir.2001). The Mangrus seek review of the IJ’s denial of their motion for change of venue, which is an inherently discretionary determination. See Romero-Morales v. INS, 25 F.3d 125, 130 (2d Cir.1994). As such, the district court lacks jurisdiction to review this judgment.
For the reasons set forth above, the judgment of the district court is hereby AFFIRMED.